Case 8:20-cv-00089-DOC-JDE Document 72-3 Filed 05/10/21 Page 1 of 4 Page ID #:803




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DEFENDANTS' OBJECTIONS TO
                                           THE DECLARATION OF MATT
15                          Plaintiff,     SCOTT
16        vs.                              [REDACTED VERSION OF
                                           DOCUMENT FILED UNDER SEAL
17                                         PURSUANT TO ORDER OF THE
     DESCENDENT STUDIOS INC., a
                                           COURT DATED APRIL 20, 2021]
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21                                         Time:      8:30 a.m.
     Texas corporation,
                                           Courtroom: 9D
22
                      Counterclaimant,
23
          VS.
24                                         Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 72-3 Filed 05/10/21 Page 2 of 4 Page ID #:804




 1        Defendants respectfully submit their objections to the Declaration of Matt
 2   Scott.
 3   OBJECTION TO DECLARATION OF MATT SCOTT:
 4            1.    Paragraphs 5 and 6: Improper and irrelevant efforts to re-hash the
 5   original breach of contract and termination dispute.
 6   OBJECTION TO DECLARATION OF MATT SCOTT:
 7            2.    Paragraph 7: Logically and mathematically inaccurate. The BSTS does
 8   not provide Defendants with                       if Little Orbit breaches. It only
 9   advances in time a portion of the ultimate
10   O BJ ECT ION TO DECLARATION OF MATT SCOTT:
11            3.    Paragraphs 8-11: Subjective understanding is irrelevant.
12   ■        were the result of back and forth dickering and negotiations. There was no
13   discussion of the
14
15   OBJECTION TO DECLARATION OF MATT SCOTT:
16            4.    Paragraphs 12-14: Factually inaccurate and disputed. There was no
17   statement or promise that Little Orbit had worked on the game for months nor about
18   what the alleged work had included during that time. There was no discussion of the
19   earlier              being the                   for Little Orbit
20
21   OBJECTION TO DECLARATION OF MATT SCOTT:
22             5.   Paragraph 15: Unexpressed subjective understanding and intent not
23   relevant when detached from communications and discussions between the parties.
24   OBJECTION TO DECLARATION OF MATT SCOTT:
25            6.    Paragraph 16: The terms and alleged breaches of the Development
26   Agreement and the original terms sheet addendum are irrelevant. Those claims and
27   obligations were released in the
28

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 72-3 Filed 05/10/21 Page 3 of 4 Page ID #:805




 1   OBJECTION TO DECLARATION OF MATT SCOTT:
 2         7.    Paragraph 17: Little Orbit admitted its                             during
 3   the settlement negotiations. Little Orbit's unexpressed subjective intent is irrelevant.
 4    Dated: May 10, 2021                   Respfftfey pbmitted,
 5
                                            By:
 6
                                                     Counsel
 7
 8                                          Nada I. Shamonki (SBN 205359)
                                            MINTZ LEVIN COHN FERRIS GLOVSKY
 9                                          AND POPEO P.C.
10                                          2029 Century Park East, Suite 3100
                                            Los Angeles, CA 90067
11                                          Telephone: (310) 586-3200
12                                          Facsimile: (310) 586-3202
                                            Email: nshamonki@mintz.com
13
14                                          Michael C. Whitticar (admitted pro hac vice)
                                            NOVA IP Law, PLLC
15                                          7420 Heritage Village Plaza, Suite 101
16                                          Gainesville, VA 20155
                                            Tel: 571-386-2980
17                                          Fax: 855-295-0740
18                                          E-mail: mikew@novaiplaw.com

19                                          Counselfor Defendants
20
21
22
23
24
25
26
27
28

                                               -2-
Case 8:20-cv-00089-DOC-JDE Document 72-3 Filed 05/10/21 Page 4 of 4 Page ID #:806




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On May 10, 2021, I filed a copy of the following document(s):
 6   IREDACTED1 DEFENDANTS' OBJECTIONS TO THE DECLARATION OF
     MATT SCOTT
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 8   will send notification of such filing to the following:
 9
       • Leo Edward Lundberg , Jr
10
          leo.law.55@gmail.com
11
       • Michael Danton Richardson
12
          mdantonrichardson@yahoo.corn
13
14
           Executed on May 10, 2021, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
